Citation Nr: 0914717	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which in pertinent part, denied the 
benefit sought on appeal. 

The Board notes that in the July 2007 rating decision the RO 
also denied the Veteran's claim of service connection for 
diabetes mellitus.  In a December 2007 notice of 
disagreement, the Veteran initiated an appeal as to that 
issue; however, in a June 2008 statement, the Veteran 
withdrew that appeal.  

In June 2008, the Veteran testified in a hearing before a 
Decision Review Officer at the RO, and a transcript of that 
hearing is contained in the record.  The Veteran also 
testified before the undersigned judge in a January 2009 
Travel Board hearing at the RO.  A transcript of that hearing 
has been associated with the record as well. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's bilateral sensorineural hearing loss is related 
to service or that the bilateral hearing loss manifested to a 
compensable degree within a year following separation from 
active duty.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the July 2007 RO decision in the matter, VA 
sent a letter to the Veteran in February 2007 that fully 
addressed all notice elements concerning his bilateral 
hearing loss claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claim, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran. VA 
provided the Veteran with an audiology examination in May 
2007.  The Veteran contends that the May 2007 examination was 
inadequate, and that another VA examination is necessary to 
determine whether his disability is related to service.  The 
Board disagrees. 

At the time of the May 2007 VA examination, the examiner 
reported that the Veteran's service records did not contain 
any indication of hearing loss in service, nor did the 
evidence of record show any hearing loss within a few years 
after discharge.  The evidence of record showed that the 
Veteran did not seek treatment for his hearing loss until 
September 2000, over five decades after his service.  The May 
2007 examiner concluded that there was insufficient evidence 
in the record to determine that the Veteran's disability is 
related to service without resorting to speculation.  For 
this reason, the Board finds that any additional VA 
examination would only create cumulative and redundant 
findings and, ultimately, would not assist in the 
adjudication of the Veteran's claim.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis 

The Veteran claims entitlement to service connection for 
bilateral hearing loss.   Specifically, he attributes his 
claimed hearing loss to acoustic trauma caused by exposure to 
ship engine noise while in service.  

A review of the Veteran's service record showed that the 
Veteran served in the United States Navy as a mechanic, a 
specialty that worked in close proximity to engine noise.  
The Veteran's service records also showed that he was 
stationed on the U.S.S. LST 1032, and that while the Veteran 
was on board the ship, it participated in a number of 
engagements in the Asian-Pacific during World War II.  

The Veteran's service treatment records included the report 
of a February 1946 discharge examination, which showed that 
on an audio evaluation the Veteran's hearing measured 
normally at 15/15, bilaterally, on spoken voice measurement.  
See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  

In March 1948 and June 1984, the Veteran filed claims for 
outpatient treatment coverage for a dental condition. The 
Veteran did not indicate that he had any hearing loss or 
problems with his hearing on either of those applications.  
When he filed his initial application for benefits for 
hearing loss, he reported that such had begun in 1997.

The Veteran's claims file contains his treatment records from 
VA Medical Center in West Palm Beach, Florida (VAMC).  The 
records include reports of two audiological tests conducted 
on the Veteran, dated September 2000 and November 2006.  Both 
audio reports showed that the Veteran had bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  Although both 
examiners noted that there was "visible or traumatic 
deformity of an ear" bilaterally, neither examiner indicated 
whether the trauma to the ears was related to service.  
Further, both examiners noted that the Veteran reported post-
service occupational and recreational noise exposure from his 
mechanical work on boat, car, and truck engines. 

In May 2007, The Veteran was afforded a VA audiological 
examination.  The VA examiner diagnosed the Veteran with 
bilateral hearing loss, and the audiogram results from that 
examination showed that the Veteran had bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  As noted above, the 
May 2007 VA examiner concluded that there was insufficient 
evidence in the record to determine that the Veteran's 
disability is related to service without resorting to 
speculation.

The Veteran's claims file also contains three recent private 
audiology evaluations that showed that the Veteran has 
bilateral hearing loss as defined by 38 C.F.R. § 3.385. None 
of the evaluation reports contained a medical nexus opinion 
that the Veteran's bilateral hearing loss is related to his 
service.  See September 2006 and June 2008 Audiogram 
Evaluation Reports from Ear, Nose, and Throat Associates of 
South Florida; see also March 2007 Audiogram Evaluation 
Report from Wal-Mart Amplifon Hearing Aid Center.  

At the June 2008 hearing conducted by the Decision Review 
Officer, the Veteran testified that he began to notice his 
hearing loss approximately five years after service, but he 
did not seek treatment for his hearing loss until ten years 
ago. 

Conversely, at the March 2009 Travel Board hearing at the RO, 
the Veteran testified that he began to notice his hearing 
loss during service and that it continued to decline after 
service.  He further testified that he had attempted to 
correct his hearing loss himself through store-bought hearing 
aids prior to 2000, but it did not improve his hearing.  

The record clearly shows that the Veteran has a current 
diagnosis of bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  See May 2007 VA examination.   Further, based on 
the Veteran's Military Occupational Specialty (MOS) as a 
mechanic, VA concedes that the Veteran has been exposed to 
inservice noise from ship engines.  The sole remaining 
question is whether the Veteran's current hearing loss 
disability is related to service.

As mentioned above, the May 2007 examiner concluded that he 
could not determine whether the Veteran's disability was 
related to service without resorting to speculation.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008).  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
None of the private audiology reports indicated whether the 
Veteran's hearing loss is related to service.  Therefore, 
there is no medical nexus evidence to the link between the 
Veteran's current disability and his service.  

Finally, the preponderance of the evidence is against the 
finding that his hearing loss manifested to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309.  Although at the time of the March 
2009 Travel Board hearing, the Veteran testified that he 
began to notice his hearing loss during service and that it 
continued to decline thereafter, he also testified in the 
June 2008 RO hearing that he did not notice his hearing loss 
until five years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

The Veteran's lay statement describing the onset of hearing 
loss symptoms is considered to be competent evidence.   See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The inconsistency in the Veteran's statements about 
the onset impacts the reliability of his statements.  
Further, the fact that he did not seek treatment for his 
disability until September 2000, over five decades after 
service, weighs against a finding that his hearing loss 
manifested to a compensable degree within one year of 
separation from active duty. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss. 
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


